DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gulati et al. (US Application 2020/0044971, hereinafter Gulati) in view of Novlan et al. (US Application 2016/0302230, hereinafter Novlan) .
Regarding claims 1, 8, Gulati discloses a method of measuring and transmitting a Channel occupancy Ratio (CR) by a user equipment in a wireless communication system (Figs. 3-10), the method comprising: 
a transmitter and a receiver (320,352); and a processor (359,375) configured to:
measuring the CR which is evaluated as a ratio of the number of subchannels  for a transmission of the UE to the total number of subchannels in a CR measurement window ([0055]-[0059], [0067], which recites congestion control may be performed by limiting the channel resource utilization per UE if the estimated CBR exceeds a CBR limit (CBRlimit). The channel resource utilization per UE may be expressed as a channel resource (CR). A CR limit (e.g., per UE or per station) may be determined by dividing a total resources that the system can utilize (e.g., CBRlimit) by a number of stations (e.g., UEs) .A CBR may be defined based on a percentage of radio resources that are busy/utilized during a measurement window. The UE may perform congestion control based on the CBR); and 
performing the transmission based on the measured CR, wherein measuring the CR is performed per resource pool ([0055]-[0059], [0067], which recites congestion control may be performed by limiting the channel resource utilization per UE if the estimated CBR exceeds a CBR limit (CBRlimit). The channel resource utilization per UE may be expressed as a channel resource (CR). A CR limit (e.g., per UE or per station) may be determined by dividing a total resources that the system can utilize (e.g., CBRlimit) by a number of stations (e.g., UEs) .A CBR may be defined based on a percentage of radio resources that are busy/utilized during a measurement window. The UE may perform congestion control based on the CBR).
Gulati does not explicitly disclose wherein the CR measurement window includes both a past time interval and a future time interval with reference to a subframe N at which the user equipment measures the number of the subchannels for a transmission of the UE.  
However, Novlan teaches wherein the CR measurement window includes both a past time interval and a future time interval with reference to a subframe N at which the user equipment measures the number of the subchannels for a transmission of the UE ([0138], [0155]).
Therefore, it would obvious for one with ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Novlan with the teaching of Gulati by using the above features such as wherein the CR measurement window includes both a past time interval and a future time interval with reference to a subframe N at which the user equipment measures the number of the subchannels for a transmission of the UE as taught by Novlan for the purpose of having ability to maintain the same DRS transmission overhead while adapting the DMTC period configured for a UE, e.g. 5 DRS transmissions every 200 ms, despite increasing the ([0100]). 
	 	Regarding claims 2, 9, the combination of Gulati and Novlan discloses the claimed invention except for the past time interval is a time interval between subframe N-Y to subframe N-1, and the future time interval is a time interval between subframe N to subframe N+X, where the X and Y are positive integer.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to consider the past time interval is a time interval between subframe N-Y to subframe N-1, and the future time interval is a time interval between subframe N to subframe N+X, where the X and Y are positive integer , since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claims 3, 10, the combination of Gulati and Novlan discloses the claimed invention except for wherein the Y should bigger than a predetermined positive integer .  It would have been obvious to one having ordinary skill in the art at the time the invention was made to consider wherein the Y should bigger than a predetermined positive integer , since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claims 4, 11, Gulati discloses the method of claim 1, wherein the measuring the CR is performed after a resource pool of the user equipment has been changed ([0055]-[0059], [0067]).  
Regarding claims 5, 12, Gulati discloses the method of claim 1, wherein the user equipment changes a parameter related to the transmission based on the measured CR([0055]-[0059], [0067]).   
Regarding claims 6, 13, Gulati discloses the method of claim 5, wherein the transmission parameter comprises at least one of a transmit power, an RB size, a subchannel size, a retransmission count and a resource reservation interval ([0092]-[0100], [0136]).  
 Regarding claims 7, 14, the combination of Gulati and Novlan discloses the claimed invention except for wherein a size of the interval is 1,000 ms.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to consider wherein a size of the interval is 1,000 ms, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DADY CHERY whose telephone number is (571)270-1207.  The examiner can normally be reached on M to T, 8 am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy D Vu can be reached on 571-272-3155.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DADY CHERY/           Primary Examiner, Art Unit 2461